MOISE, Justice.
This is an appeal by Mrs. Winnie D. . Wood, Mrs. Nora D. Dourbourg and Mrs. Irene Keller from a judgment rendered against them in the Succession of John H. Davis.
Neither appellant's nor their counsel appeared on the day set for argument of the appeal in this Court, nor was a brief filed in support of the appeal. Under these circumstances, it is the settled jurisprudence that the appeal will be dismissed. Harvey v. Thomas, 227 La. 25, 78 So.2d 497; Mendes v. Kostmayer, 226 La. 730, 77 So.2d 21; Williams v. Southern Advance Bag & Paper Co., Inc., 226 La. 848, 77 So.2d 416; Di Martino v. O’Brien, 225 La. 329, 72 So.2d 749; Peace v. Love, 223 La. 772, 66 So.2d 803; Henderson v. Life & Cas. Ins. Co. of Tennessee, 222 La. 175, 62 So.2d 264; Nungesser v. Railway Exp. Agency, Inc., 220 La. 277, 56 So.2d 422; Core Bros. v. F. J. J. Sloat Dredging Co., 220 La. 169, 55 So.2d 904, and authorities therein cited; Chatelain v. Besnard, 219 La. 488, 53 So.2d 243; Bailey v. Bowans, 219 La. 471, 53 So.2d 237.
It is ordered that the appeal be dismissed.